I concur in the reversal and remanding of this case, not as to making or following any precedent of generally reversing and remanding causes reaching us on appeals from judgments in plea of privilege cases, but because of the equity involved in the facts, it appearing that in fact the court rightfully had jurisdiction of the cause, but, by reason of the failure to prove the execution of the instrument made the basis of the suit, the real genuineness of which was not attacked, the plea to the jurisdiction was sustained. Believing that equity and justice can best be served by remanding the case that proof of the execution may be made, I concur in such order.